UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES 811-22506 Investment Company Act file number 2010 Swift Mandatory Common Exchange Security Trust (Exact name of registrant as specified in charter) c/o U.S. Bank National Association, Corporate Trust Services 101 N. 1st Avenue, Suite 1600, Phoenix, AZ 85003 (Address of principal executive offices) (Zip code) Donald J. Puglisi c/o U.S. Bank National Association, Corporate Trust Services 101 N. 1st Avenue, Suite 1600, Phoenix, AZ 85003 (Name and address of agent for service) (602) 257-5433 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:June 30, 2012 Item 1. Reports to Stockholders. 2010 Swift Mandatory Common Exchange Security Trust Semi-Annual Report Financial Statements as of and for the six months ended June 30, 2012 (Unaudited) Table of Contents Allocation of Portfolio Assets 1 Financial Statements: Schedule of Investments 2 Statement of Assets and Liabilities 3 Statement of Operations 4 Statement of Changes in Net Assets 5 Statement of Cash Flows 6 Financial Highlights 7 Notes to Financial Statements 8 Additional Information 12 1 2010 Swift Mandatory Common Exchange Security Trust Schedule of Investments June 30, 2012 (Unaudited) Security Description Maturity Date Par Value Cost Fair Value Stripped United States Treasury Securities - 10.12%* Stripped United States Treasury Security 8/15/2012 $ $ Stripped United States Treasury Security 11/15/2012 Stripped United States Treasury Security 2/15/2013 Stripped United States Treasury Security 5/15/2013 Stripped United States Treasury Security 8/15/2013 Stripped United States Treasury Security 11/15/2013 Total Stripped United States Treasury Securities Forward Purchase Contracts - 89.88%* Forward Purchase Contracts for Swift Transportation Company Class A Common Shares Total Forward Purchase Contracts Total Investments - 100.00%* $ Other Assets in Excess of Liabilities - 0.00%* TOTAL NET ASSETS - 100.00%* $ Footnotes *Percentages are stated as a percent of net assets. The accompanying Notes to Financial Statements are an integral part of these statements. 2 2010 Swift Mandatory Common Exchange Security Trust Statement of Assets and Liabilities June 30, 2012 (Unaudited) Assets: Investments in U.S. Treasury Securities, at fair value (cost $23,465,120) $ Investment in Forward Purchase Contracts, at fair value (cost $207,243,159) Total investments Cash Restricted cash Total Assets Liabilities Advanced funding of expense reimbursement Distributions payable Total Liabilities Net Assets $ Net Assets Consist of: $0.66 Trust Issued Mandatory Common Exchange Securities ("Securities"), no par value; 23,846,364 shares issued and outstanding $ Accumulated net investment income Net unrealized appreciation on investments Net Assets $ Net Asset Value per share $ The accompanying Notes to Financial Statements are an integral part of these statements. 3 2010 Swift Mandatory Common Exchange Security Trust Statement of Operations For the six months ended June 30, 2012 (Unaudited) Investment Income Interest income $ Total Investment Income Expenses Administration, custody and transfer agent fees Professional fees Directors' fees Total Expenses Reimbursement by Sellers ) Net Expenses - Net investment income Net change in unrealized appreciation on investments Net Increase in Net Assets Resulting from Operations $ The accompanying Notes to Financial Statements are an integral part of these statements. 4 2010 Swift Mandatory Common Exchange Security Trust Statements of Changes in Net Assets For the six months ended June 30, 2012 (Unaudited) For the year ended December 31, 2011 Change in Net Assets Resulting from Operations: Net investment income $ $ Net change in unrealized appreciation (depreciation) on investments ) Net Increase (Decrease) in Net Assets Resulting from Operations ) Distributions Paid to Securities Holders: Net Investment Income ) ) Tax Return of Capital to Securities Holders ) ) Change in Net Assets from Distributions Paid to Securities Holders ) ) Change in Net Assets Resulting from Capital Transactions: Gross proceeds from the sale of Trust Securities - Selling commissions - ) Net Increase in Net Assets Resulting from Capital Transactions - Net Increase (Decrease) in Net Assets ) Net Assets, Beginning of Period Net Assets, End of Period $ $ The accompanying Notes to Financial Statements are an integral part of these statements. 5 2010 Swift Mandatory Common Exchange Security Trust Statement of Cash Flows For the six months ended June 30, 2012 (Unaudited) Cash Flows from Operating Activities: Maturity of U.S. Treasury Securities $ Net Cash Provided by Operating Activities Cash Flows from Financing Activities: Distributions to Securities holders ) Net Cash Used in Financing Activities ) Net Increase in Cash 2 Cash - Beginning of Period Cash - End of Period $ Reconciliation of Net Increase in Net Assets Resulting from Operations to Net Cash Provided by Operating Activities: Net increase in net assets resulting from operations $ Net change in unrealized appreciation on investments ) Discount accretion of U.S. Treasury Securities ) Maturity of U.S. Treasury Securities Decrease in advanced fundings of expense reimbursement ) Decrease in restricted cash Net Cash Provided by Operating Activities $ The accompanying Notes to Financial Statements are an integral part of these statements. 6 2010 Swift Mandatory Common Exchange Security Trust Financial Highlights For the six months ended June 30, 2012 (Unaudited) For the year ended December 31, 2011 For the period from December 21, 2010(1) through December 31, 2010 Per Share Operating Performance: Beginning net asset value $ $ $ Initial selling commissions - - ) Beginning net asset value, net of initial selling commission Income From Investment Operations: Net investment income - - Net realized and unrealized gain (loss) on investments ) Total Gain (Loss) from Investment Operations ) Distributions to Securities Holders Net Investment Income - - - Return of Capital to Securities Holders ) ) - Total Distributions ) ) - Impact of shares issued under the Greenshoe Option - ) - Ending Net Asset Value $ $ $ Total Return % )% % (2) (6) Supplemental Data and Ratios: Net assets, end of period $ $ $ Ratio of expenses to average net assets, before reimbursement % % % (3) (4) Ratio of expenses to average net assets, after reimbursement % % % (3) (4) Ratio of net investment income to average net assets, afterreimbursement % % % Portfolio turnover rate % % % (1)Commencement of operations. (2)Not annualized. (3) The Trust is not responsible for any expenses related to its ongoing operations.See Note 4 for additional information. Annualized ratios of expenses and net investment income calculated using the average of net assets upon commencement and at end of period, as well as annualized income and expense amounts, with the exception of non recurring amounts such as organizational costs and other one time fees. (5) No investments were sold during the period. (6) Excludes the impact of selling commissions. The accompanying Notes to Financial Statements are an integral part of these statements. 7 2010 Swift Mandatory Common Exchange Security Trust NOTES TO FINANCIAL STATEMENTS As of and for the six months ended June 30, 2012 (Unaudited) 1. Organization The 2010 Swift Mandatory Common Exchange Security Trust ("Trust") was established on December 8, 2010 and is registered as a non-diversified, closed-end investment company under the Investment Company Act of 1940, as amended (the "Act"). The Trust commenced operations on December 21, 2010.In December 2010, the Trust sold $0.66 Trust Issued Mandatory Common Exchange Securities ("Securities") to qualified institutional buyers in reliance on Rule 144A under the Securities Act of 1933, as amended (the “Securities Act”). In January 2011, the Greenshoe Option of the Trust was exercised, where additional Securities were issued under the same terms as the initial offering.The Securities have not been registered for offering under the Act in reliance on the non-public offering exemption provided by Section 4(2) of the Securities Act.The Trust used the net offering proceeds to purchase a portfolio comprised of U.S. Treasury securities and Forward Purchase Contracts (the “Contracts”) for shares of Class A common stock of Swift Transportation Company (the "Company"), a Delaware corporation. The counterparties to the Contracts are certain existing shareholders of the Company and their affiliates (the “Sellers”).Under the terms of the Contracts, at the Sellers’ discretion, the Trust will exchange each Security for either (i) between 0.8163 of a share and 1.000 share of the Company’s common stock, or (ii) cash equal to the value of the shares of the Company’s common stock on the Exchange Date, December 31, 2013. The Trust will thereafter terminate. The Trust has entered into an Administration Agreement with U.S. Bank National Association (the "Administrator") to provide administrative services to the Trust. 2. Significant Accounting Policies A. Basis of Accounting The accompanying financial statements of the Trust have been prepared on an accrual basis in conformity with U.S. generally accepted accounting principles (U.S. GAAP). B. Use of Estimates The preparation of financial statements in conformity with U.S. GAAP requires management to make estimates and assumptions that affect the reported amount of assets and liabilities, recognition of distribution income and disclosure of contingent assets and liabilities at the date of the financial statements. Actual results could differ from those estimates. C. Investment Valuation Investments are carried at fair value.The Trust will use the following valuation methods to determine fair value for investments for which market quotations are available, or if not available, the fair value as determined in good faith pursuant to such policies and procedures approved by the Trust’s Board of Trustees (“Board of Trustees”) from time to time.The valuation of the portfolio securities of the Trust currently includes the following processes: (i) the U.S. Treasury securities held by the Trust will be valued at the mean between the last current bid and asked prices or, if quotations are not available, as determined in good faith by the andBoard of Trustees, (ii) the Contracts will be valued on the basis of an indicative bid price received by the Trust for the Contracts, or any portion of the Contract covering not less than 1,000 shares, from an independent broker-dealer firm unaffiliated with the Trust to be named by the Board of Trustees who is in the business of making bids on financial instruments similar to the Contract and with comparable terms, or if such a bid quotation is not available, as determined in good faith by the Board of Trustees. D. Security Transactions and Investment Income Securities transactions are accounted for as of the date the securities are purchased and sold (trade date).Interest income is recorded as earned and includes accrual of discount calculated on the effective yield method.Unrealized gains and losses are accounted for on the specific identification method. E. Forward Purchase Contracts On December 21, 2010, the Trust entered into nine Contracts, which are derivative instruments, with the Sellers and paid to the Sellers $197,519,204 in connection therewith.On January 20, 2011, the Trust entered into an additional Contract with certain of the Sellers and paid $9,723,955 in connection therewith.Pursuant to the Contracts, the Sellers are obligated to deliver to the Trust a specified number of shares of the Company’s common stock on December 31, 2013 (the "Exchange Date") so as to permit the holders of the Security to exchange on the Exchange Date each of their shares of the Security for between 0.8163 of a share and 1 share of the Company’s common stock or cash equal to the value of these shares on this date. At June 30, 2012, the Contracts had the following value: Exchange Date Cost of Contract Contract Fair Value Unrealized Appreciation Forward Contracts for Class A common shares of Swift Transportation Company 12/31/2013 The cost and value of the Contracts are included in investments, at fair value in the Statement of Assets and Liabilities.The unrealized appreciation is included in the net change in unrealized appreciation in the Statement of Operations. The Sellers’ obligations under the Contracts are collateralized by shares of the Company’s Class B common stock which are being held in the custody of the Trust’s Custodian, U.S. Bank National Association.These Class B shares will automatically convert to Class A shares of the Company upon transfer to the Trust per the terms of the Forward Contracts.At June 30, 2012, the Custodian held 23,846,364 shares of the Company’s Class B common stock with an aggregate value of $225,348,140. 3. Recently Issued Accounting Pronouncements In May 2011, the FASB issued ASU No. 2011-04 “Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements” in GAAP and the International Financial Reporting Standards (“IFRSs”).ASU No. 2011-04 amends FASB ASC Topic 820, Fair Value Measurements and Disclosures, to establish common requirements for measuring fair value and for disclosing information about fair value measurements in accordance with GAAP and IFRSs.ASU No. 2011-04 is effective for the Trust. The Trust has concluded that the adoption of the new requirements in ASU 2011-04 did not have a material impact on the Trust’s financial position or results of operations. 4. Expenses The Sellers’ have taken on the responsibility to pay all fees and expenses relating to the offering and operation of the Trust including, but not limited to, organizational costs, offering costs, trustee fees, and administration fees.The Trust is not responsible for any fees associated with the Trust’s ongoing operations.In connection with its agreement, the Sellers contributed $855,000 in cash to the Trust to cover current and future operating expenses, as well as organizational costs.As of June 30, 2012 $237,016 remained of this advanced funding of reimbursed expenses, which is presented as restricted cash on the accompanying Statement of Assets and Liabilities. 5. Distributions Security holders are entitled to receive distributions from the maturity of the U.S. Treasury Strips of $0.1650 per quarter (except for the first distribution on March 31, 2011 which was $0.1833), payable quarterly which commenced March 31, 2011.Distributions to Security holders for the six months ended June 30, 2012 were $7,869,300.Distributions to Security holders for the year ended December 31, 2011 were $16,174,989.There were no distributions to Security holders paid during the period from December 21, 2010 through December 31, 2010. 6. Federal Income Taxation The Trust is not an association taxable as a corporation for Federal income tax purposes; accordingly, no provision is required for such taxes.Specifically, the Trust is a grantor trust under the U.S. federal income tax laws and as such, Security holders will be treated as if each holder owns directly its proportionate share of the assets held by the Trust. As of December 31, 2011, net unrealized depreciation of investments, based on cost for Federal income tax purposes, aggregated $22,294,277, of which $378,024 and $22,672,301 related to appreciated and depreciated investments, respectively.The cost of investments for Federal income tax purposes was $238,281,336 at December 31, 2011. The amount of distributions from net investment income are determined in accordance with federal income tax regulations, which may differ from U.S. generally accepted accounting principles for investment companies.These differences may be either temporary or permanent.Differences are reclassified within the capital accounts based on their federal tax-basis treatment.Key differences in the Trust include the method for recognizing interest income on discounts on Treasury securities.During 2011, $204,158 in book-to-tax differences were reclassified from accumulated net investment income to paid in capital. The Trust records the impact of an uncertain tax position to the financial statements when an analysis indicates that the tax position taken is more likely than not to be sustained upon examination by the applicable taxing authority, including resolution of any related appeals or litigation processes, based on the technical merits of the position.Based on the analysis, there were no tax positions identified which did not meet the “more likely than not” standard as of and for the year ended December 31, 2011 or the six months ended June 30, 2012. 7. Fair Value Measurements The Trust has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period.These inputs are summarized in the three broad levels listed below. Level 1: Quoted prices (unadjusted) in active markets that are accessible at the measurement date for identical assets or liabilities. Level 2: Observable prices that are based on inputs not quoted on active markets, but corroborated by market data. Level 3: Unobservable inputs that are not corroborated by market data. The following is a summary of the inputs used to value the Fund’s investments as of June 30, 2012: Fair Value Measurements at June 30, 2012 Using Description Fair Value at June 30, 2012 A Quoted Prices in ctive Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Other U.S. Treasury Securities $ $ $
